In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-17-00364-CV

IN RE: THE COMMITMENT OF JEFFERY              §   On Appeal from the 371st District Court
LEE STODDARD
                                              §   of Tarrant County (D371-S-13391-16)

                                              §   September 27, 2018

                                              §   Opinion by Chief Justice Sudderth

                                              §   Concurrence and Dissent by Justice
                                                  Walker


                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s order. It is ordered that the order of the trial court is

reversed, and the case is remanded to the trial court for a new trial.

      It is further ordered that Appellee the State of Texas shall pay all of the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Bonnie Sudderth
                                           Chief Justice Bonnie Sudderth